DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Claims 9-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/9/21.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claims 1-8 are objected to because of the following informalities:  
In claim 1, --and-- should be added before “the protective” in line 8; and it is not clear which of the pair of first electric wires recited in line 6 is being referred to by “the first electric wire” recited in line 18.
In claims 3 and 6, --a-- should be changed to --the-- in line 4.
 Claims 2, 4, 5, 7, and 8 are objected to for being dependent on an objected base claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2001289695 to Sato et al [hereinafter Sato] (see attached translation).
Referring to claim 1, Sato discloses a temperature sensor (figures 2, 3) comprising:
a temperature detecting element; and 
an additional element; wherein
the temperature detecting element includes a heat-sensitive body (4a), a sensor element, and a protective tube (3), the sensor element having a pair of first electric wires (10) that are electrically connected to the heat-sensitive body (4a), the protective tube (3) accommodating the sensor element (figure 3),
the additional element includes a terminal (5) and a second electric wire (11), the terminal (5) being responsible for electrical connection between the additional element and the protective tube (3) and for assembly where the additional element is mated with the protective tube (3) (figures 1, 3), the second electric wire (11) being electrically connected to the terminal (5), and
the terminal (5) has a passage (figures 1, 3) that allows either one of the protective tube (3) or the first electric wire (10) to pass through the passage from a side of the protective tube (3) or a side of the first electric wire (10).

Allowable Subject Matter
Claims 2-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and amended to overcome the objections set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose or suggest the following in combination with the remaining limitations of the claims:
A temperature sensor, wherein a size of the passage is smaller than a size of a portion of the protective tube at a position where the terminal is mated with the protective tube (claim 2); wherein the passage is formed in the additional element so as to extend in a direction intersecting with a direction along which a second electric wire is led out (claim 3); wherein the mating portion except for the passage surrounding the protective tube, the mating portion includes at least one crimping segment on an inner peripheral surface which faces the protective tube, the at least one crimping segment protruding toward the protective tube, and the crimping segment is crimped to the protective tube so that the terminal is fixed to the protective tube (claim 4); and wherein the terminal is brought into surface contact with the rear end surface of the pressing ring (claim 5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247.  The examiner can normally be reached on Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
4/21/21